PER CURIAM.
Otis N. Hobby, Sr., as Administrator of the Estate of Otis N. Hobby, Jr., plaintiff below, appeals from a summary final judgment entered in favor of defendants, Gary Dale Scott, Nationwide Mutual Fire Insurance Company, and Michigan Millers Mutual Insurance Company. Based upon our review of the record we are of the opinion that there exists a genuine triable issue of fact that ought to be submitted to a jury for determination, i. e., whether defendant Gary Dale Scott was a “resident” of the named insured’s (Mitch-ells) household under a policy issued by Michigan Millers Mutual Insurance Company and whether Scott resided in the same household (his mother’s) under a policy issued by Nationwide Mutual Fire Insurance Company. A genuine triable issue may nonetheless exist in certain circumstances (as here) even where the evidence is uncontradicted if such evidence is susceptible of conflicting inferences. Osceola County v. Goodman, Fla.App.1973, 276 So.2d 210; Van Arsdale v. DiMil Land Company, Fla.App.1972, 264 So.2d 85; Coquina Ridge Properties v. East West Company, Fla.App.1971, 255 So.2d 279. See also 30 Fla.Jur., Summary Judgment, sec. 10. The issues involved herein ought to be more fully developed at a regular trial.
*437Accordingly, the summary final judgment is reversed and the cause remanded to the trial court for further proceedings.
Reversed and remanded.
WALDEN, MAGER and DOWNEY, JJ., concur.